John M. Kellogg, P. J. (dissenting):
The only question here is whether the claimant, who was receiving twenty-five dollars a week from his employer, can have his compensation increased because he was receiving tips averaging five dollars per week. We held in Sloat v. Rochester Taxicab Co. (177 App. Div. 57; affd., by the Court of Appeals, 221 N. Y. 491) that tips received by a taxicab driver may be treated as a part of the wages where the employer and employee both understood that tips were to be received and retained by the employee. Substantially the same result was reached in Bryant v. Pullman Co. (188 App. Div. 311), recently affirmed without opinion by the Court of Appeals (228 N. Y. 579). This case, in my judgment, falls within the rule of the above cases.
The claimant was driving a delivery wagon which carried meat from packing house to packing house, and usually drew a load a day from the packing house to retail dealers. The retail dealers, especially in very hot weather, would desire him to assist in hanging up the meat and caring for it after it was delivered at the shop, and for performing this service they frequently gave him tips. He concedes that his superior, and the officials who employed him, did not know he was receiving tips and that nothing was said about tips when *407the employment was entered upon some years before. Originally the wages were eighteen dollars per week, and were gradually increased until at the time of the accident he was receiving twenty-five dollars a week from the company. The stable foreman, who employed him for the company and who appeared for the company upon the hearing, testified that he did not know that the drivers received tips because he never went among them to inquire. He was then asked: “Q. Isn’t it a common thing for people who get service of a driver of a truck to give him tips if he does them some favor? A. Well, I suppose there might be tips that way. Of course, that I don’t know. Q. Is there any objection to his taking a tip if anybody offers it to him?' A. No, sir. Q. Suppose he were delivering meat to a butcher and the butcher asked him to put it up in the ice box ‘ for which,’ he says, ‘ I will give you half a dollar.’ Any objection to his doing that? A. No, sir.”
The company did not give very satisfactory evidence as to the custom in the trade as to giving tips to drivers. Under the evidence I think it was a fair question of fact whether the employer permitted him to perform extra service for which he would receive tips, the company deeming it for its benefit to have its customers satisfactorily served. The Commission was justified in concluding that the company was willing to have the service performed and the customer pay its employee therefor.
We are not holding that unexpected tips, received by an employee without right, without the knowledge or consent of the employer, may be used to increase the wages as a basis for compensation. We consider that this case presented a simple question of fact whether the tips were received for extra service done for the benefit of the employer and with its consent, express or implied, which resulted in increasing the wages its employee was receiving for his service. The statute is to be liberally construed for the employee; the facts and the inferences to be drawn rest solely with the Commission. • We cannot say that its determination of this fact is without some evidence to sustain it. The award should, therefore, be affirmed.
Award reversed and matter remitted to the Commission.